ORDER

PER CURIAM.
Adam Bottoms (“defendant”) appeals the judgment on his conviction of possession of a controlled substance. Defendant claims that the trial court erred in denying his motion to suppress because the stop of his vehicle was unlawful. Defendant also *112contends that the court erred in denying his motion to suppress because the drug paraphernalia found was the result of an improper search, and the statements made after the items were found were the product of duress.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).